I respectfully dissent from the Opinion and Award of the majority.  While it is well established that the full Commission is not bound by the findings of the deputy commissioner and may weigh the evidence and make its own deterrnination as to witnesses' credibility, the deputy commissioner is the best judge of the witnesses' credibility. Pollard v. Krispy Waffle #1,63 N.C. App. 354, 304 S.E.2d 762 (1983).  In this case, the Deputy Commissioner did not accept as credible plaintiff's testimony regarding the reason she undertook to assist Ms. Burns in restraining the dog.  Therefore, I would Affirm and Adopt the Deputy Commissioner's Opinion and Award in full.
                                  S/ ___________________________ JOHN A. HEDRICK DEPUTY COMMISSIONER